Citation Nr: 0404188	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  94-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Robert Friedman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's 
application to reopen a claim for service connection for a 
low back disability and a rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

The veteran provided testimony at personal hearings conducted 
with the RO in October 1994, and before the undersigned Board 
Member in April 1998.  

The case first came before the Board in March 1996, and was 
subsequently remanded in order to comply with the veteran's 
request for a Travel Board hearing.  In July 1998, the Board 
denied the veteran's claims.  

The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  An RO decision was 
entered in May 1999, apparently after the veteran reopened 
his claim, which increased the rating for his PTSD to 70 
percent, effective November 17, 1998.  In August 2000, the 
Court vacated the Board's July 1998 decision.  In accordance 
with the Court's Order, the Board remanded the case for 
additional development.  

In a March 2003 decision, the Board denied a rating in excess 
of 50 percent for PTSD, prior to November 17, 1998; granted a 
100% rating for PTSD from November 17, 1998; and reopened the 
veteran's claim for service connection for a low back 
disorder.  The Board notified the veteran in May 2003 that it 
was developing additional evidence concerning his appeal for 
entitlement to service connection for a low back disorder 
under 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002).  The purpose 
of that Board development, obtaining a VA examination with a 
nexus opinion, has been accomplished.  



FINDINGS OF FACT

1.  The veteran's service medical records show that he was 
treated for complaints of low back pain in February 1967; 
that he was subsequently injured in a helicopter crash in 
March 1968; and that he complained of low back pain just 
prior to his separation from service.    

2.  Post-service medical evidence shows treatment for a back 
disability in the 1970s and 1980s and confirms that the 
veteran currently has degenerative joint disease/degenerative 
disc disease of the lumbar spine; the only competent medical 
opinion of record that addresses the contended causal 
relationship is that the veteran's low back disability is at 
least as likely as not linked to in-service trauma.


CONCLUSION OF LAW

Service connection for degenerative joint 
disease/degenerative disc disease of the lumbar spine is 
warranted.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2003); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2003); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Background

In March 1968, the veteran was involved in a helicopter crash 
in which he sustained multiple injuries.  In November 1968, 
he reported low back pain that became progressively worse.  
He denies experiencing any low back pain prior to the 
helicopter crash.  

From October 1972 to March 1985, R. E. C., D.C. ("Dr. C") 
treated the veteran for subluxation of the lumbar spine, 
lumbosacral sprain, with severe back pain and spasm of the 
lumbar musculature.  He also was treated by F. D. S., M.D., 
in October 1978, for occupational strain of the upper 
thoracic spine.

In May 1985, a CT scan revealed mild left sided postero-
lateral bulging of disc material at L5-S1 and mild central 
bulging at L3-4 and L4-5.  In November 1985, the veteran was 
hospitalized and evaluated for chronic low back pain 
exacerbated by extensive activity.  He was examined again in 
January 1986 where X-rays revealed arthritic changes of the 
lumbar spine and spina bifida of the L5 vertebra.  

In June 2003, the veteran underwent a VA examination.  He 
reported pain in his mid-lumbar spine region that radiated to 
his posterior thigh and into the lateral aspect of his toes.  
Pain ranged from a 3-10 out of 10.  It tended to be 
aggravated with any bending or lifting.  He reported using a 
TENS unit and taking etodolac for relief.  The pain was 
constant but flare-ups can be severe and keep him confined to 
bed rest for approximately a week, 2-3 times a year.  He 
could walk approximately 150-200 feet before having to stop, 
and he was on disability and unable to work.

Range of motion of the lumbar spine was measured at 0-70/0-90 
degrees of flexion.  He complained of pain at 45 degrees.  
Extension was measured at 0-30/0-30 without pain.  Lateral 
motion of 15 degrees resulted in pain at the maximum degree 
of range of motion.  Rotation to both sides to 15 degrees 
resulted in pain at the maximum degree of range of motion.  

X-rays of the lumbosacral spine showed retrolisthesis of L1-
2-3, anterior lipping with osteophyte formation, disk space 
narrowing L4-5/L5-S1.  The VA examiner diagnosed the veteran 
with degenerative joint disease/degenerative disk disease of 
the lumbar spine.  There were no objective findings of 
radicular symptoms, though the veteran complained of 
radicular symptoms down his left leg.  Following a review of 
the record, the medical history and the clinical evaluation, 
the clinician opined that the veteran's degenerative joint 
disease/degenerative disk disease of the lumbar spine is at 
least as likely as not related to the trauma that occurred in 
the service.
      
Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence. See also, 38 C.F.R. § 3.102 (2002).  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied. See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Analysis

In the present case, the veteran sustained multiple injuries 
as a result of a helicopter crash that occurred during 
service in March 1968.  The service medical records reflect 
that in November 1968, the veteran reported low back pain.  
He contends that he had no back pain prior to the helicopter 
crash.    

Post-service medical records reflect that the veteran treated 
with R. E. C., D.C. ("Dr. C") from October 1972 to March 
1985 for subluxation of the lumbar spine, lumbosacral sprain, 
with severe back pain and spasm of the lumbar musculature.  
He was also treated by F. D. S., M.D. in October 1978 for 
occupational strain of the upper thoracic spine.

In May 1985, a CT scan revealed mild left sided postero-
lateral bulging of disc material at L5-S1 and mild central 
bulging at L3-4 and L4-5.  

The most recent VA examination of the veteran confirmed that 
he has degenerative joint disease/degenerative disk disease 
of the lumbar spine.  Furthermore, the clinician expressed 
the opinion that the veteran's current low back condition was 
at least as likely as not related to the trauma he sustained 
while on active duty. 

In sum, the veteran sustained injuries during a helicopter 
crash in service; shortly thereafter, he reported pain in his 
low back; he has sought treatment for back problems for many 
years since service; and the only competent opinion that 
addresses the contended causal relationship is to the effect 
that it is at least as likely as not that his degenerative 
joint disease/degenerative disk disease of the lumbar spine 
is linked to in-service trauma.  With application of the 
doctrine of reasonable doubt, the Board finds that service 
connection for degenerative joint disease/degenerative disk 
disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for degenerative joint 
disease/degenerative disk disease of the lumbar spine is 
granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



